The appellant has been adjudged guilty of murder in the first degree, and his punishment fixed at death. His appeal is on the record only; no bill of exceptions appearing in the transcript. Under the act of September 22, 1915, amending Code, § 6256, the transcript "should not have contained the order of the court for the special venire, or fixing the date for the trial of the defendant, no question thereon being raised in the trial court." Paitry v. State, 196 Ala. 598, 72 So. 36. The motion for a new trial cannot be reviewed, in the absence of a bill of exceptions. Nevertheless, had the question been appropriately raised in the court below and presented here, it is quite evident that no reversible error could be pronounced as for the confusing allusion in a part of the order of June 30, 1920, to the "regular" Jurors drawn for the week during which this defendant's trial was set. The record is self-correcting in that respect; and the defendant was accorded a special venire as required by law.
No error appearing, the judgment is affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE, GARDNER, and THOMAS, JJ., concur.